Case 2:10-cv-14360-DPH-MKM ECF No. 372 filed 10/28/19                    PageID.19049        Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




   The Shane Group, Inc., et al.,

                                     Plaintiff(s),

   v.                                                    Case No. 2:10−cv−14360−DPH−MKM
                                                         Hon. Denise Page Hood
   Blue Cross Blue Shield of
   Michigan, et al.,

                                     Defendant(s).




                                    CERTIFICATE OF SERVICE

     I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
  of Service was served upon:

                      United States Court of Appeals for the Sixth Circuit
                      Potter Stewart U.S. Courthouse
                      100 East Fifth Street, Fifth Floor
                      Cincinnati, OH 45202−3988

  and all interested parties, by electronic means or first class U.S. mail, on October 28, 2019.




                                                     DAVID J. WEAVER, CLERK OF COURT


                                                 By: s/ D. Peruski
                                                     Deputy Clerk


  Dated: October 28, 2019
